10 So.3d 723 (2009)
STATE ex rel. Kenny WHITMORE
v.
STATE of Louisiana.
No. 2009-KH-1241.
Supreme Court of Louisiana.
June 19, 2009.
Relator represents that the district court has failed to act timely on a motion for production of chronological index filed on or about March 24, 2009. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.